DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a sediment volume of the spherical silica. However, sediment volume, according to applicant’s specification, is dependent on the solvent used to perform such a test. Since the specification lists a number of different solvents, which provide different results depending on which solvent is used to determine sediment volume, it is unclear to a person of ordinary skill in the art whether or not a filler meets the requirement, given the variation in the test.
Note that this grounds of rejection is not applied to claim 4, which is constructed as requiring the spherical silica meet the recited sediment volume for any one of the recited solvents.
Claim 10 lists numerous trade names for silica. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. See MPEP 2173.05(u).
Claims 14-16 recites an amount of resin clusters of different lengths being under a particular threshold. However, applicant has not provided a definition of what a resin cluster actually is; i.e., is it any gap between fibers in a fiber containing laminate, or between filler particles? If so, how is this defined in the case where the article is a resin film not formed from prepreg? The drawings, specifically, Fig. 3, and Fig. 4, do not provide sufficient guidance, because applicant’s specification states that Fig. 3 is without resin clusters, while Fig. 4 contains resin clusters. However, both figures appear to have regions free of particles, which may be viewed as resin clusters. Moreover, it is unclear how the length of such a resin cluster is determined, given the irregularity of gaps between particles, and thus the length of a resin cluster appears to be an arbitrary determination. As such, a person of ordinary skill in the art would not be able to reasonably determine whether these limitations are met.
Claim 17 recites that a copper free circuit board is “absent of patterns”. It is unclear what distinction is being made, as it is unclear what types of surface features constitute a “pattern” as recited by applicant. In particular, both Fig. 1 (inventive) and Fig. 2 (comparative) both appear to have patterns on their surfaces (a checkerboard pattern in the case of Fig. 1). Applicant’s specification does not provide any further explain what constitutes a pattern. As such, a person of ordinary skill in the art could not determine whether or not a surface had “patterns” for the purpose of this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0371657 (“Wang”) in view of US 2013/0260155 (“Niiyama”) as evidenced by US 2019/0263087 (“Kashihara”).
As to claims 1, 4, and 5, Wang teaches a resin composition comprising a bismaleimide and a benzoxazine (abstract) and an epoxy resin (para. 0067). Wang teaches the use of silica filler (para. 0081) and imidazole curing accelerator. By way of example, Examples 8-10, table 2, of Wang each teach 100 parts of maleimide resin, 25 parts of benzoxazine resin, 5 or 25 parts of epoxy resin, 200 or 210 parts of silica, and 0.6 parts of an imidazole curing accelerator, the aforementioned amounts are all within the recited range. 
Wang teaches that the silica filler is SC-2500SVJ, which is a spherical silica (para. 0113). Wang does not state the particle size, but Kashihara, para. 0131, evidences that SC-2500 SVJ has a particle size of approximately 0.5 micrometers, and would therefore be expected to have the recited particle size distribution required by claims 1 and 5. Wang does not discuss sediment volume. However, Kashihara evidences that the filler is treated with vinylsilane (para. 0131), which are the same type indicated by applicant’s specification, para. 0044, would inherently have the recited sediment volume of claims 1 and 5 in some solvent, or have the recited sediment volume in at least one of the recited solvent systems of claim 4.
Wang teaches imidazole curing accelerator, but does not teach the recited imidazole compound. However, it is known from Niiyama, para. 0101, that 2-heptadecylimidazole can be used as alternatives to 2-methylimidazole and 2-ethyl-4-methylimidazole among others as curing accelerator in a maleimide epoxy curing system. As such, it would be an obvious substitution to use the recited curing accelerator as the curing accelerator in the composition of Wang.
As to claim 2, Wang exemplifies polyphenylmethane maleimide, 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide, maleimide containing aliphatic long chain structure (paras. 0097, 0098, 0100).
As to claim 3, Wang teaches alkenyl containing benzoxazine resin (para. 0015).
As to claim 6, Wang does not exemplify the recited amount of benzoxazine resin. However, more generally, Wang teaches that the amount of benzoxazine ranges from 10 to 40 parts with respect to 100 parts of maleimide resin (para. 0060), which overlaps the recited range, and as such, amounts of benzoxazine within the recited range are contemplated by Wang.
As to claim 7, example 8 of Wang, table 2, teaches 200 parts of silica to 150 parts of maleimide, benzoxazine, and epoxy, or a ratio of 1.33:1, which is within the recited range.
As to claim 8, while not exemplified, Wang teaches that the resin composition may include additional resins including cyanate ester resin, polyolefin, amine curing agent, polyamide, polyimide, styrene maleic anhydride, polyphenylene ether, phenolic resin, small molecule vinyl compound (para. 0065), and as such, the addition of such components is an obvious modification suggested by Wang.
As to claim 9, the examples of Wang include a solvent, curing accelerator, and inorganic filler (silica) (table 2). In addition, Wang teaches the composition may include flame retardant, polymerization inhibitor, coloring agent, toughening agent, silane coupling agent (para. 0078).
As to claim 11, Wang teaches an article made from the resin composition that is a prepreg, a resin film, laminate, or printed circuit board (paras. 0089-0092).
As to claim 12, Wang, examples 8-10 each have dissipation factor at 10 GHz in the recited range.
As to claim 13, Wang does not discuss the specific delamination test recited by the claim. However, since Wang in view of Niiyama teaches the same resin composition, it is presumed that the composition meets the recited characteristic.
As to claims 14-16, Wang does not discuss the amount of resin clusters as recited by claims 14-16. However, since Wang in view of Niiyama teaches the same resin composition, it is presumed that a circuit board  composition inherently meets the recited characteristics.
As to claim 17, Wang does not discuss the presence of patterns on a copper free circuit board sample. However, since Wang in view of Niiyama teaches the same resin composition, it is presumed that a circuit board  composition inherently meets the recited characteristics

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764